COURT OF APPEALS
                                   EIGHTH DISTRICT OF TEXAS
                                        EL PASO, TEXAS

  CHARLES COLLINS AND LINDA                        §
  COLLINS,                                                          No. 08-17-00213-CV
                                                   §
                     Appellants,                                      Appeal from the
                                                   §
  v.                                                             County Court at Law No. 3
                                                   §
  CESAR VIVANCO, M.D.,                                            of El Paso County, Texas
                                                   §
                     Appellee.                                     (TC# 2014DCV2729)
                                                   §

                                         JUDGMENT

       The Court has considered this cause on the record and concludes there was no error in the

judgment. We therefore affirm the judgment of the court below. We further order that Appellee

recover from Appellants and their sureties, if any, all costs, both in this Court and the court below.

See TEX. R. APP. P. 43.5. This decision shall be certified below for observance.

       IT IS SO ORDERED THIS 30TH DAY OF APRIL, 2020.


                                               GINA M. PALAFOX, Justice

Before Alley, C.J., Rodriguez, and Palafox, JJ.